118 U.S. 233 (1886)
UNITED STATES
v.
HAILEY, Administrator.
Supreme Court of United States.
Submitted April 7, 1886.
Decided May 10, 1886.
FROM THE SUPREME COURT OF THE TERRITORY OF IDAHO.
*235 Mr. Solicitor General for appellant.
No appearance for appellee.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
This case has been docketed here as an appeal from the Supreme Court of the Territory of Idaho, but, on looking into the transcript, we find that the suit was at law and the trial by a jury. Under such circumstances the only proper way of bringing it here for review would have been by writ of error. Stringfellow v. Cain, 99 U.S. 610; United States v. Railroad Co. 105 U.S. 263; Hecht v. Boughton, 105 U.S. 235; Woolf v. Hamilton, 108 U.S. 15. In point of fact, however, there has been neither a writ of error, nor an appeal, nor a citation, nor an appearance by the defendant or respondent. It is clear, therefore, we have no jurisdiction, and the case is
Dismissed.